Citation Nr: 1549263	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  11-16 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 70 percent for recurrent major depressive disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1978 to December 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDING OF FACT

The evidence shows the Veteran's psychiatric disorder is not manifested by total occupational and social impairment.  


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for recurrent major depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9440 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistant Act of 2000 (VCAA), VA has duties to notify and assist the Veteran in developing his claim.  38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 2014)); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA provide that VA notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain on the Veteran's behalf.  38 C.F.R. § 3.159(b) (2015).  These requirements were met through a September 2009 letter.

The Board also finds that there has been compliance with VA's duty to assist.  The records identified as relevant have been obtained.  The record in this case includes VA treatment records, private treatment records, lay statements from the Veteran and others, and a VA examination report.  The Board finds that the record as it stands includes adequate competent evidence to allow it to adjudicate the appeal, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c) (2015).

The Veteran was afforded a pertinent VA examination in October 2009.  The Board finds that the VA examination and related medical opinion are sufficient for adjudicatory purposes. The examination report reflects that the examiner performed an examination of the Veteran, and the medical opinion is based upon review of the Veteran's claims file and is supported by a sufficient rationale.  The Veteran has not indicated a worsening of symptoms since this examination.  Furthermore, the Veteran was offered an opportunity to testify at a hearing before the Board, but he declined.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  

As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating the appeal.

Increased Rating for Psychiatric Disorders - Rules and Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1(2015).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2015).  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 

The Veteran is diagnosed with major depressive disorder which is Diagnostic Code 3434 under 38 C.F.R. § 130; however, psychiatric disorders are rated according to a general rating schedule.  In the general rating schedule a 70 percent rating is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.  38 C.F.R. § 130.

The criteria for a 100 percent rating are total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id. 

Ratings of psychiatric disabilities shall be assigned based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Further, ratings are assigned according to the manifestation of particular symptoms.  However, the various symptoms listed after the terms "occupational and social impairment with deficiencies in most areas" and "total occupational and social impairment" in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Global Assessment of Functioning (GAF) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF of 21-30 indicates behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g. sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g. stays in bed all day; no job, home, or friends).  American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM-IV).  A GAF of 31-40 is defined as exhibiting some impairment in reality testing or communication (speech is at times illogical, obscure, or irrelevant), or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood, (a depressed man that avoids friends, neglects family, and is unable to work; a child that frequently beats up younger children, is defiant at home, and is failing at school).  Id.  A GAF score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  A GAF score of 51 to 60 is indicative of moderate symptoms (flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (few friends, conflicts with peers or co-workers).  Id.

Facts and Analysis

The Veteran's psychiatric disorder is currently rated as 70 percent disabling, he asserts that a higher rating is warranted.  The Veteran's claim was received on September 2, 2009, thus the appeal period potentially spans as far back as September 3, 2008 if it is factually ascertainable the Veteran's psychiatric disability worsened during this one-year look back period.


The Veteran was involuntarily admitted to a private hospital for four days in August 2009 because he was suicidal.   At the time of admission, the Veteran was reporting increased depression due to nearing of the two year anniversary of his brother's death.   The Veteran had been abusing several substances in the week prior to admission after a period of abstinence from substances; he expressed guilt about his substance abuse and desire to quit.  The Veteran also noted that his girlfriend was displeased with his substance use and demanded he quit.  He described his life as like a roller-coaster with the depressive symptoms vacillating wildly.  The Veteran was cooperative during his hospital stay, acknowledging that he needed help.  He was noted as alert, without psychomotor disturbance, with logical speech, and adequate insight and judgment.  The Veteran denied any prior suicide attempts.  He was diagnosed with major depressive disorder, recurrent and his GAF at admission was 35.

While inpatient, a treatment note from August 11, 2009 indicates the Veteran's mother reported he typically did well for three to four months before having a struggle with depression.  The note also indicates the Veteran had a good time with his father the preceding weekend, but was sad and withdrawn the following day. Another treatment note from the same date described the Veteran as calm and composed.  The Veteran reported feeling depressed but denied suicidal ideation or intent.   

In an inpatient treatment note from August 12, 2009 the Veteran reported poor sleep, which he asserted was common and for which he took over the counter medication at home.  Although he appeared calm and pleasant, the Veteran asserted significant feelings of depression - an eight on a scale from one to ten - and denied suicidal or homicidal ideation or intent.    On August 13 the Veteran attended group therapy sessions and interacted with peers.  He was noted as pleasant, polite, cooperative, and able to verbalize his needs to the staff.   He reported mild depressive feelings, denied suicidal and homicidal ideation, and also denied auditory and visual hallucinations.  On August 14, the Veteran indicated he was feeling significantly better and requested discharge.  The Veteran noted that interaction with the other men on the floor was helpful in his recovery and also that he wanted to come back as a volunteer.  The Veteran mentioned that he wanted to retire from work and receive 100 percent disability.  He was noted as alert and oriented at discharge.  His GAF at discharge was 55.

The Veteran's symptoms before and during his inpatient hospital stay included relatively severe depressive symptoms affecting the ability to function independently, appropriately and effectively; poor sleep; suicidal ideation; impaired impulse control; and difficulty adapting to stressful circumstances.  Each of these symptoms, including suicidal ideation, is contemplated by the 70 percent disability rating in effect.  Even during this hospitalization, the Veteran was not shown to have total social and occupational impairment.  For instance he had logical speech and adequate insight and judgment; was pleasant, polite, cooperative, and able to communicate his needs effectively to staff; participated in group therapy session; and verbalized that interaction with other men on the floor was helpful. 

An August 2009 VA treatment note indicates the Veteran attended his individual therapy session with a bright affect and mood.  His appearance was casual with fair grooming; his thinking was goal-directed and organized.  Psychomotor activity was within normal limits, eye contact was good; judgment and insight were intact and there were no signs of psychosis.  The Veteran reported recent symptoms of depression and recent hospitalization; however, he was feeling "great" during the visit.  He reported no suicidal thoughts or intent and denied hallucinations.  The provider noted the Veteran was employed full time as a forklift operator, a job for which he expressed thankfulness.  His GAF score was 65.  During this visit, the Veteran's symptomatology reflects reduced reliability and productivity, and disturbances of motivation and mood; these symptoms are contemplated by a 50 percent disability rating. 

An October 2009 VA treatment note indicates the Veteran attended his individual therapy session with a bright affect and mood.  His appearance was casual; his thinking was organized and goal-directed.  Psychomotor activity was within normal limits, eye contact was good; judgment and insight were intact and there were no signs of psychosis.   The Veteran reported recent depressive feelings but denied suicidal thoughts.  The Veteran's primary complaint was erratic sleep, with good sleep occasionally and frequent bouts of insomnia.  His GAF score was 67. During this visit, the Veteran's symptomatology reflects reduced reliability and productivity, chronic sleep impairment, and disturbances of motivation and mood; these symptoms are contemplated by a 50 percent disability rating.

In January 2010, the Veteran submitted a performance review evaluation he received at work for the period from March 2008 to February 2009.  The evaluation reflects that the Veteran's performance was overall rated quite well, but that he was absent from work 40.8 percent of his scheduled days due to medical reasons.  In a statement accompanying the performance evaluation, the Veteran asserted the absences were due to his psychiatric disorder.  The record clearly reflects that the Veteran has significant occupational and social impairment due to his psychiatric disorder; however the record reflects, and his performance evaluation supports, the contention that the Veteran is able to maintain his job and perform satisfactorily.   This does not indicate total occupational and social impairment warranting a 100 percent rating. 

In October 2010, the Veteran was provided with a VA psychiatric examination.  The Veteran reported a recent increase in depressive symptoms and also reported his inpatient hospitalization.  The Veteran described having an ongoing relationship, though sometimes difficult, with his girlfriend of five years, occasional contact with his two adult sons, and close, daily contact with his beloved parents.  The Veteran indicated he had no friends outside of family and stated that he enjoyed watching television, lifting weights, walking, and attending church services.  He reported that he had been sober since his inpatient hospitalization.  The examiner found the Veteran to be cooperative, friendly relaxed, clean, appropriately dressed, with depressed mood and normal affect, and oriented to person, time, and place.  The examination report indicates the Veteran's chronic sleep impairment negatively impacted his work, that he sometimes experienced auditory hallucinations, and that he had mild memory impairment.  The examiner noted the Veteran had passive thoughts of suicide and that he behaved appropriately, appeared to have good impulse control, and had no problem with activities of daily living.  The Veteran reported that he had lost approximately 12 weeks of work during the preceding 12 month period due to depressive symptoms.  His GAF score was 60. 

The examiner specifically noted the Veteran suffered from depressive symptoms such as difficulty with concentration impacting productivity at work; impaired memory; anger outbursts at work; poor impulse control and occasional poor judgment; and difficulty managing the relationship with his brother, with whom the Veteran lives.  Each of the symptoms noted in the VA examination report is contemplated by the 70 percent disability rating in effect, which entails occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood due to symptoms such as: suicidal ideation; near-continuous depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control; difficulty in adapting to stressful circumstances (including work); and inability to establish and maintain relationships.   The Veteran's symptoms do not rise to the level of complete occupational and social impairment contemplated by a 100 percent rating.  

In a December 2010 VA treatment note, the Veteran indicated that he was not sleeping well and felt somewhat depressed.  His GAF score was noted as 42. 

In summary, the record reflects that the Veteran maintains numerous interpersonal relationships; he has long-term girlfriend, has regular interaction with his parents who are supportive, and maintains a job as a forklift operator despite his medical difficulties.  Thus, he is not shown to have total social impairment, and he has not shown total occupational impairment.  See January 2010 performance evaluation. 

The Veteran's GAF scores ranged from 35 (lowest) to 67 (highest) during the period since September 2009.  The Veteran's lowest GAF score of 35, noted when the Veteran was admitted inpatient for suicidal plans could indicate some serious impairment in social, occupational functioning.  However, the Veteran otherwise received GAF scores ranging from 42 to 67 in the period since September 2009; these score correlate with moderate-to-severe difficulty in social or occupational functioning.  Indeed, lower scores (such as from 21 or 30) are available for serious symptoms that are better aligned with the severity of mental and cognitive impairment associated with a 100 percent disability rating.  The Veteran is not shown to have scored in this lower range during the period on appeal.

Extraschedular Consideration

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The rating criteria for the 70 percent rating in effect contemplate the severity and symptoms of the Veteran's psychiatric disorder.  The Veteran's psychiatric disorder is manifested by occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking or mood, due to such symptoms as: irritability, depressed mood, feelings of guilt, mild memory deficits, passive thoughts of suicide, impulsivity, chronic sleep impairment, disturbances of motivation and mood; difficulty adapting to stressful circumstances; and difficulty establishing and maintaining effective work and social relationships. These manifestations of the Veteran's disabilities are contemplated in the general schedule of ratings for psychiatric disorders located at 38 C.F.R. § 4.130.  The rating criteria are therefore adequate to evaluate the Veteran's psychiatric disorder, and referral for consideration of extraschedular rating is not warranted.

ORDER

Entitlement to a rating in excess of 70 percent recurrent major depressive disorder is denied. 


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals 

Department of Veterans Affairs


